Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Terminal Disclaimer
The terminal disclaimer filed on 8/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,517,353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant elected Species I without traverse in the response filed 7/18/2021.  Upon the examiner’s amendment (see below), all of the claims have been found allowable and since the independent claims are generic with regard to the election of species restriction, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mescher and Mr. Recchi on 8/3/2021.

The application has been amended as follows: 
In claim 1, the last line has been changed from 
“and torsional stability for side of the wearer’s foot.” to: 
“and torsional stability for side of the wearer’s foot, and wherein the first and second shanks are separate spaced-apart components.”
In claim 9, the last line has been changed from 
“front ends of the first and second shanks in the lateral direction.” to: 
“front ends of the first and second shanks in the lateral direction, and wherein the first and second shanks are separate spaced-apart components.”
In claim 16, the last line has been changed from 
“front ends of the first and second shanks in the lateral direction.” to: 
, and wherein the first and second shanks are separate spaced-apart components.”
Claims 8,15 and 22 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  The amendment to the claims and the remarks filed by the applicant in his latest response has put the claims in condition for allowance.  Brown (US 1879729), the closest prior art, fails to teach the first and second shanks are separate spaced-apart components. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732